NUMBER 13-08-00478-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                     IN RE BILLY J. BASHAM


                               On Petition for Writ of Mandamus


                                    MEMORANDUM OPINION

                       Before Justices Rodriguez, Garza, and Vela
                           Memorandum Opinion1Per Curiam

        Relator, Billy J. Basham, filed a petition for writ of mandamus in the above cause

on August 11, 2008. This petition for writ of mandamus was originally filed in this Court as

a criminal, rather than civil, cause. Based on recent analysis from the Texas Court of

Criminal Appeals, however, we will transfer this matter to our civil cause number 13-08-

00629-CV, and will consider it therein. See In re Johnson, No. AP-75,898, slip. op. ¶ 22

(Tex.       Crim.     App.      Oct.     29,     2008)       (orig.     proceeding),          available       at

        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
http://www.cca.courts.state.tx.us/OPINIONS/HTMLOPINIONINFO.ASP?OPINIONID=17

534. Therefore, this criminal cause is hereby DISMISSED.

                                                   PER CURIAM

Do not publish.
See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 13th day of November, 2008.




                                         2